Court of ii:c:Luii;ao.l Appeals
                                                    W, 03H-0Z
P.O.   Box   12308
Capitol Station
Austin, Tex. 78711

Court clerk,archives;

   To whom it may concern;
      My name is GREGORY ALLEN CLAYBON,my case number in your arc
archives is 49,534.

         The reason I'J'm writing this letter is to request a copy
of my first writ of habeas corpus application that was submitted
by me back in 2002. I know that I submitted a few applications,
two of    each

I only need a copy of only one application the firstaapplication
I submitted to this court back in 2002.The second application is
only a copy of the first application,it has the same information
as the first,that^s why I only need a copy of onl^ one.


I do not need a quote of all the applications I have filed with
this court,and how much it will all cost me,just the cost of the
first application only.

I need a copy of the states answer that was submitted by the
state in 2002.This would be the first answer by the state.

I need a copy of the Criminal Court of appeals order ordering
my case back to the trial court for unanswered issues in my
writ on August 21st 2002.


 Ineed a copy of the state's answer that was submitted back to the
 criminal court of appeals on April 7th,2004.


 I need a copy of all my exhibits,I'm not sure when I submitted
 these exhibites,but I need a copy of all of- them.


 There should be a dockment from the dallas police department
showing my intake, and release to and from jail.

There should be a document signed by the judge stating that my
first court hearing records has been lost and destoryed.Ifthere's
any other exhibits I have forgotten could you please bring this '•:.
to my attintion.

                                             thank you,Sencerely
             oerfSWEDlW
             RECfcVVCW  €ALS                 GREGORY A. CLAYBON
                                             3701 vilbig rd.
         COURT OF CflMWW-M^                   a
                     02 281*



                                            FeL z<r, ^o^